Opinion issued November 1, 2012




                                      In The
                              Court of Appeals
                                     For The
                          First District of Texas
                                  ____________

                              NO. 01-12-00648-CR
                                ____________

                          SHURN ROLLE, Appellant

                                        V.

                      THE STATE OF TEXAS, Appellee


                   On Appeal from the 248th District Court
                           Harris County, Texas
                       Trial Court Cause No. 1285171


                         MEMORANDUM OPINION

      Appellant, Shurn Rolle, pleaded guilty, without an agreed recommendation

from the State, to the offense of assault with a deadly weapon, and the trial court

assessed punishment of confinement for 20 years. Because appellant’s notice of
appeal was untimely filed, we dismiss the appeal for want of jurisdiction.

      A notice of appeal must be filed within 30 days after the day the sentence is

imposed or suspended in open court, or 30 days after the trial court enters an

appealable order. TEX. R. APP. P. 26.2(a)(1). The deadline to file a notice of

appeal is extended to 90 days after the day the sentence is imposed or suspended in

open court if the appellant timely filed a motion for new trial. TEX. R. APP. P.

26.2(a)(2). To be considered timely, a motion for new trial must be filed within 30

days after the date the trial court imposes or suspends sentence in open court. TEX.

R. APP. P. 21.4.

      The record before us reflects that appellant’s sentence was imposed on

October 7, 2011. Appellant did not file a motion for new trial. Hence, a notice of

appeal was due on or before November 7, 2011. See TEX. R. APP. P. 26.2(a).

Appellant filed her notice of appeal on July 6, 2012.

      A notice of appeal that complies with the requirements of Rule 26 is essential

to vest this court with jurisdiction. See Slaton v. State, 981 S.W.2d 208, 210 (Tex.

Crim. App. 1998). The court of criminal appeals has expressly held that, without a

timely filed notice of appeal or motion for extension of time, we cannot exercise

jurisdiction over an appeal. See Olivo v. State, 918 S.W.2d 519, 522 (Tex. Crim.

App. 1996); see also Slaton, 981 S.W.2d at 210.

                                         2
        Because the notice of appeal in this case was untimely, we have no basis for

jurisdiction over this appeal.    See TEX. R. APP. P. 26.2(a).     Accordingly, we

dismiss the appeal for want of jurisdiction. We dismiss all pending motions as

moot.

                                  PER CURIAM

Panel consists of Chief Justice Radack and Justices Bland and Huddle.

Do not publish.    TEX. R. APP. P. 47.2(b).




                                          3